Citation Nr: 0023913	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation for the 
service connected residuals of a fractured left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to a compensable rating for a left foot 
disability.  A notice of disagreement (NOD) was received in 
February 1999.  A statement of the case was issued in March 
1999.  A substantive appeal was received from the veteran in 
March 1999.  

The Board notes that in the rating decision of February 1999, 
service connection was denied for a right foot disability.  
In February 1999, a NOD with respect to this claim was 
received.  However, it is clear, from a review of the March 
1999 substantive appeal, that the veteran effectively 
withdrew the NOD.  See 38 CFR 20.204 (1999).  As such, this 
claim is not before the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's service connected left foot disability is 
manifested by subjective complaints of pain on weight 
bearing and a small calcaneal spur at the Achilles 
insertion.


CONCLUSION OF LAW

As the initial noncompensable evaluation assigned for the 
veteran's service-connected residuals of a left foot fracture 
was proper, the criteria for a higher evaluation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for a left foot disability is 
warranted.  The Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  With respect 
to this claim, all relevant evidence has been fully developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.

A review of the record reflects that service connection was 
established for a left foot disability in February 1999.  
This decision was based chiefly on a review of the report of 
a November 1998 VA examination, the veteran's service medical 
records (SMRs), and private medical records, which indicate 
that he suffered a fracture of the left foot in 1971.  
Service medical records and private medical records indicate 
that the veteran suffered a spiral fracture of the fifth 
metatarsal of the left foot, and abrasions of the right leg, 
in a motorcycle accident in May 1971.  The veteran wore a 
short leg cast on his left foot for approximately a month.  
His cast was removed in June 1971, and X-rays from that time 
show that the fifth metatarsal had healed.  There is no other 
mention in the veteran's SMRs of any other injury the veteran 
sustained to either foot.  The report of the veteran's 
separation examination dated November 1971 found that his 
feet were normal.

In any event, based on the findings reflected in the November 
1998 VA examination report, a noncompensable evaluation was 
assigned for the left foot disability effective September 30, 
1998, the day the original claim for this disability was 
apparently submitted.  See 38 C.F.R. § 3.400 (1999).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
consists of the November 1998 VA examination report, the 
veteran's SMRs, and private medical records.   During the 
November 1998 examination, the veteran reported that an 
inability to bear weight on his right foot causes the left 
foot excess strain, which in turn causes pain.  The examiner 
found that the veteran's left foot showed no signs of painful 
motion, edema, instability, weakness, or tenderness.  He 
found the left foot appeared normal and pink without 
deformity or tenderness, and no sensory changes.  An X-ray of 
the left foot revealed no evidence of fracture, but did show 
a small calcaneal spur at the Achilles insertion.

The Board notes that currently the veteran's service 
connected residuals of a left foot fracture are rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
See 38 C.F.R. § 4.31 (1999).  That code provides a 10 percent 
rating for foot injuries considered moderate, a 20 percent 
rating for foot injuries considered moderately severe, and a 
30 percent rating for severe foot injuries.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's service connected 
left foot disability.  As reflected in the November 1998 VA 
examination report, the veteran's left foot disability is 
manifested by a small calcaneal spur at the Achilles 
insertion and subjective complaints of pain in weight bearing 
(due to limping because of a right foot disability).  As also 
reflected in this report, the foot showed no signs of painful 
motion, edema, instability, weakness, or tenderness.  The 
evidence does not in any way demonstrate that the veteran's 
left foot disability rises to a moderate level of foot 
injury, as required for a compensable evaluation under 
Diagnostic Code 5284.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service connected 
left foot disability warrants no more than a noncompensable 
evaluation under the regulation concerning ratings for foot 
injuries.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied. 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for the left foot disability, and 
at no time has it been medically demonstrated that this 
disability has warranted any compensable rating.


ORDER

Entitlement to an increased initial evaluation for the 
service connected residuals of a fractured left foot is 
denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals






 

